Citation Nr: 1813595	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-40 262	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for depressive disorder, not otherwise specified, in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2001, from February 2003 to May 2004 and from February 2006 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a February 2018 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (or through her authorized representative) that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, at a February 2018 Board hearing, the Veteran (or her representative) made a declaration withdrawing this appeal.  The Board finds that the Veteran's withdrawal of this appeal was fully informed and voluntary.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


